Citation Nr: 1716574	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  12-23 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disbility rating in excess of 10 percent for a left ankle disability.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from October 2000 to October 2004.  He earned the Combat Action Ribbon in Iraq.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the delay, additional development is required before the Veteran's claim is decided.

The Veteran was most recently afforded a VA ankle examination in June 2016.   Subsequently, the case of Correia v. McDonald established additional requirements that must be met prior to finding that a VA examination is adequate, specifically the case indicates that 38 C.F.R. § 4.59 requires testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet.App 158 (2016).  The June 2016 VA examination did not comply with the requirements of Corriera because it did not contain joint testing on both active and passive motion, weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Board finds that a remand is required to have the Veteran scheduled for a VA left ankle examination that complies with the requirements in Corriera.

 Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his left ankle condition.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner should conduct range of motion testing of the left ankle in active motion, passive motion, weight-bearing, and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 

The examiner should also specifically answer the following question with respect to all ranges of left ankle motions:

What is the extent of any additional limitation of any left ankle motion (in degrees) due to weakened movement, excess fatigability, incoordination, pain, and/or flare-ups?

The examiner should indicate whether the limited motion of the left ankle, if any, is best characterized as marked or moderate.

The examiner should note the presence, or absence, of (i) ankylosis of the left ankle, noting plantar flexion and dorsiflexion; (ii) ankylosis of the subastragalar or tarsal joint, noting poor or good weight-bearing position; (iii) malunion of the os calcis or astragalus, noting marked or moderate deformity; and (iv) astragalectomy.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his left ankle condition.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

2.  Thereafter, the AOJ should review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, the claim on appeal should be readjudicated.  If any of the benefit sought remains denied, an appropriate Supplemental Statement of the Case should be issued and provided to the Veteran and his representative. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






